OPINION
By the Court,
Manoukian, J.:
This is an appeal from an order of the district court reopening the decedent’s estate and granting respondents leave to file claims for personal injuries arising out of a 1975 automobile accident in which Andrist was killed. The claims were not barred by the statute of limitations, and the estate was *266reopened only to the extent that automobile liability insurance coverage was available to satisfy claims against the decedent. In fact, the trial judge specifically ordered that there could be no recovery from any other assets of the estate.
The object of respondents’ motion to reopen the estate was to secure a defendant upon whom process could be served. Kotecki v. Augusztiny, 87 Nev. 393, 482 P.2d 925 (1971); Bodine v. Stinson, 85 Nev. 657, 461 P.2d 868 (1969). The recovery sought was limited to the automobile liability insurance policy covering the car decedent was driving at the time of the accident. The insurance policy was not subject to administration in the probate proceedings and the administrator was apparently unaware of the existence of the coverage. Insofar as the insurance policy provided for indemnity against judgments and protected other assets of the decedent, it was a unique asset. Schloegl v. Nardi, 234 N.E.2d 558 (Ill.App. 1968); In re Estate of McDonald, 239 N.E.2d 277 (Ohio Prob. 1966).
NRS 151.240 provides the trial judge with authority to issue subsequent letters of administration “should it become necessary or proper from any cause.” Respondent’s failure to file creditor’s claims in the probate proceedings was not the result of a lack of diligence. Gardner Hotel Sup. v. Estate of Clark, 83 Nev. 388, 432 P.2d 495 (1967). Indeed, they received no notice of the opening or closing of the estate. The asset they sought to reach was not included in the decedent’s probate estate and was therefore not subjected to administration and distribution. Under the circumstances, the trial judge acted within the permissible bounds of his discretion in granting respondent’s motion to reopen. See Ford v. Banks, 222 P.2d 744 (Okl. 1950). Accordingly, the order is affirmed.
Respondents filed a motion to dismiss the appeal on the grounds that it was not timely filed. However, because notice of entry of judgment was not filed with the clerk of the district court, and is not included in the record on appeal, we are unable to determine when the time within which to appeal commenced to run. Accordingly, we deny their motion. NRCP 5(d); NRAP 4(a).
Affirmed.
Mowbray, C. J., and Thompson and Batjer, JJ., concur.